Citation Nr: 0016634	
Decision Date: 06/22/00    Archive Date: 06/28/00

DOCKET NO.  94-31 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased evaluation for the veteran's 
service-connected low back disorder, currently rated 
40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from March 1972 to 
October 1975.

This appeal arises from an April 1993 rating decision by the 
Department of Veterans Affairs (VA) Boston, Massachusetts, 
Regional Office (RO) granting the veteran a 10 percent 
disability evaluation for his service-connected low back 
disorder, effective from June 1992.  A subsequent rating 
decision in April 1994 increased the disability evaluation 
for the veteran's low back disability from 10 percent to 40 
percent, retroactive to June 1992.

An October 1996 rating action by the RO then found clear and 
unmistakable error in a rating decision of January 1993 which 
had originally granted the veteran service connected for his 
low back disorder.  In the October 1996 rating decision it 
was determined that the RO had failed to address the 
veteran's original claim seeking entitlement to service 
connection for a low back disorder received by the 
Washington, D.C., Regional Office in December 1975 and thus 
still pending.  The October 1996 rating decision corrected 
the effective date for the grant of service connection for 
the low back disorder to October 2, 1975, the day following 
the veteran's release from active duty and rated this 
disorder as 10 percent disabling for the period October 1975 
to June 1992.

This case was previously before the Board and in September 
1997 it was remanded to the RO for further development.  For 
reasons which will be reflected below the case is again being 
REMANDED.


REMAND

The veteran's claim for an increased rating for residuals of 
a low back disorder must be REMANDED for another VA 
examination.

The United States Court of Appeals for Veterans Claims 
(Court) has underscored the role of agencies of original 
jurisdiction in carrying out the instructions in Board 
remands.  As noted by the Court the duties of the agency of 
original jurisdiction in this regard are mandatory, and, 
furthermore, the Board of Veterans' Appeals is obligated to 
ensure compliance with the instructions in remands.  Stegall 
v. West, 11 Vet. App. 268 (1998).

In September 1997, as noted above, the Board remanded this 
case in order that the veteran could be afforded a VA 
examination in accordance with DeLuca v. Brown, 8 Vet. App. 
202 (1995).  Specifically the examiner was asked to assess 
the extent to which the veteran's complaints of pain limit 
function ability of the back during flare ups or on repeated 
use.  The examiner further was to determine whether the low 
back exhibits weakened movement, excess fatigability and/or 
incoordination.

While the veteran's VA examiner in January 1999 noted the 
veteran's historical report of pain on activity and his 
current complaints of pain at the extremes of motion on 
physical examination, he did not, as pointed out by the 
veteran's representative in May 2000, fully account for the 
functional loss due to pain nor did he determine whether the 
low back exhibits weakened movement, excess fatigability, or 
incoordination (which were to be expressed in additional 
range of motion loss).

The VA Office of General Counsel issued an opinion to the 
effect that Diagnostic Code 5293 for intervertebral disc 
syndrome involves loss of range of motion because the nerve 
defects and resulting pain associated with injury to the 
sciatic nerve might cause limitation of motion of the spine.  
It was concluded that pursuant to Johnson v. Brown, 9 Vet. 
App. 7 (1996), 38 U.S.C.A. §§ 4.40 and 4.45 must be 
considered when a disability is rated under Diagnostic Code 
5293.  See VAOPGCPREC 36-97 (December 12, 1997).

Since the condition is rated at 40 percent disabling under 
Diagnostic Code 5295 and Diagnostic Code 5293 provides the 
only schedular basis for an increased evaluation for a back 
disorder when the RO readjudicates this claim the RO must 
consider the holding in VAOPGCPREC 36-97 and consider 
38 U.S.C.A. §§ 4.40 and 4.45 in rating the veteran's claim.  
A comprehensive medical examination which adequately 
addresses the functional loss resulting from the veteran's 
service-connected disorder in accordance with 38 C.F.R. 
§§ 4.40 and 4.45 is therefore essential to the adjudication 
of the claim.

Accordingly, this case is REMANDED for the following actions:

1.  The RO should take appropriate steps 
to obtain an associate with the claims 
file any copies of VA and private medical 
records regarding the veteran's low back 
disorder that have not already been 
obtained.

2.  Thereafter the veteran should be 
accorded VA examination to determine the 
nature and severity of his service-
connected low back disorder.  Such tests 
as the examining physician deems 
appropriate should be performed to 
include any additional neurological 
testing (see January 11, 1999, EMG 
report) indicated.  If possible, the 
examination should be conducted by the 
same examiner who conducted the veteran's 
January 1999 VA examination.  The 
examination report should contain 
responses appropriate to the diagnostic 
code for intervertebral disc syndrome, 
Diagnostic Code 5293.  The examiner 
should specifically respond to the 
following questions:

A.  Does the veteran have 
intervertebral disc syndrome, and if 
so, is such syndrome mild, moderate, 
severe or pronounced in degree?

B.  If the veteran does have 
intervertebral disc syndrome, what 
is the frequency of the attacks of 
his intervertebral disc syndrome, or 
in other words, how much relief does 
he receive from his intervertebral 
disc syndrome?

C.  If the veteran does have 
intervertebral disc syndrome, is his 
condition manifested by persistent 
symptoms compatible with sciatic 
neuropathy with characteristic pain, 
demonstrable muscle spasm, absent 
ankle jerks, or other neurological 
findings appropriate to the site of 
the diseased disc?

The examiner should also be asked to 
determine whether there are other 
symptoms that affect the range of motion 
and function of the lumbar spine.  The 
examiner should be asked to answer the 
following questions:

A.  Does the veteran's lumbar spine 
exhibit weakened movement, excess 
fatigability, incoordination, or 
pain on use attributable to the 
service-connected disability (if 
feasible, the examiner should note 
the degree of additional range of 
motion loss due to the symptoms, or 
more specifically, should note the 
degree of movement at which any of 
such symptoms begin)?

B.  Does pain significantly limit 
functional ability during flare ups 
or when the lumbar spine is used 
repeatedly over a period of time 
(this determination should also, if 
feasible, be portrayed in terms of 
the degree of additional range of 
motion loss due to pain on use or 
during flare ups)?

If it is not feasible to answer any of 
the above-listed questions, it should be 
so stated.  The claims folder and a copy 
of this REMAND must be made available to 
the examining physician in conjunction 
with the examination so that he/she may 
review pertinent aspects of the 
appellant's medical history.

3.  After the development requested has 
been completed, the RO should review the 
veteran's claims folder and ensure that 
all the foregoing development has been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action should be taken.

4.  The RO should readjudicate the 
appellant's claim of entitlement to an 
increased rating for a low back disorder 
with particular consideration to the 
provisions of 38 C.F.R. §§ 4.40, 4.45, 
Diagnostic Code 5293, as well as 
VAOPGCPREC 36-97 (December 12, 1997).  In 
the event that the claim is not resolved 
to the satisfaction of the veteran, he 
should be provided a supplemental 
statement of the case which includes a 
summary of additional evidence submitted, 
any additional laws and regulations, and 
the reasons for the decision.  After the 
veteran and his representative have been 
given the applicable time to submit 
additional argument, the case should be 
returned to the Board for further review.

No action is required of the veteran until he receives 
further notice.  The Board does not intimate any factual or 
legal conclusion as to any final outcome warranted in this 
appeal. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. E. DAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).




